Title: To Thomas Jefferson from John Lamb, 5 June 1786
From: Lamb, John
To: Jefferson, Thomas



Aranjuez June 5th 1786

Mr. Randall left Madrid for Paris the 3d. of this month. By him I wrote fulley. His Detention no Doubt he will give an account of. He left Algiers the 29th of March. At that time I wrote a short letter to your Excellency which letter I sent by Mr. Randall and I hope it is come to hand. Tomorrow I set out for Alicante and there shall wate further orders. I took Mr. Randall’s Receit for five hundred Dollars for his expences to Paris and London. Hope there may be a saveing in the money. I have not Paid him his wages, neither have I given him an Order for the Same.
The reason was he suppos’d that sum Cloaths which he bought Aught to have been Included in the order. Therefore referd the matter to your Excellency and Desired him to give his account to Mr. Adams as he best knowed the nature of his Agreement by the Letters that Mr. Randall brings. Your Excellency will See the Statement of Our affairs at the Place where I have been. As to aney way that I pointed out by aney coppies of letters which Your Excellency may have received believe them not, for they will Avail nothing. The information which I have given by Mr. Randall is Sure altho I was not of this opinion when I first wrote. But afterward and in my Second letter I gave a particular account of the Power of the Ottoman Port. I shall Soon have letters which I will Transfer to your Excellency that will fulley convince on this Subject.
I am Duley your Excellencys Obedient Humbl. Servt.,

John Lamb


N.B. Please to Send this to Mr. Adams.

